Citation Nr: 0944292	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-09 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than November 20, 
1992, for the award of service connection and compensation 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and R.R.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from October 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and May 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  By an August 1998 decision, the Board awarded a 100 
percent rating for the Veteran's service-connected PTSD.  By 
a September 1998 rating action, the RO implemented the 100 
percent rating for PTSD and assigned an effective date of 
November 20, 1992-the effective date of the award of service 
connection.  The Veteran did not appeal the decision within 
one year of notification.

2.  In September 2004, the Veteran submitted a request for an 
earlier effective date for the award of service connection 
and compensation for PTSD.


CONCLUSIONS OF LAW

1.  The September 1998 RO decision, which implemented the 
award of a 100 percent rating for PTSD effective November 20, 
1992, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1998).

2.  The claim for an effective date earlier than November 20, 
1992, for the award of service connection and compensation 
for PTSD is legally insufficient.  38 U.S.C.A. § 7105 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 1994, the RO awarded service connection for PTSD and 
assigned a 30 percent rating effective from November 20, 
1992.  The Veteran appealed for a higher initial rating.  By 
an August 1998 decision, the Board determined that the 
Veteran's service-connected PTSD was 100 percent disabling.  
By a September 1998 rating action, the RO implemented the 100 
percent rating for PTSD and assigned an effective date of 
November 20, 1992-the effective date of the award of service 
connection.  The Veteran was notified of that decision by a 
letter dated in October 1998.  He did not appeal the decision 
within one year of notification.  Although the Veteran 
submitted several statements within one year of the 
notification of the implementation of the award of the 100 
percent rating, the statements primarily pertained to a 
separate claim regarding a back disability.  He referenced 
his PTSD disability, but there was no statement that can be 
construed as a notice of disagreement with the September 1998 
decision.  Thus, the decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

Thereafter, in September 2004, the Veteran submitted a 
request for retroactive compensation for PTSD at the 100 
percent rate back to when he was discharged from military 
service in 1946.  The RO construed the Veteran's request as a 
claim of entitlement to an earlier effective date for the 
award of service connection for PTSD.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is no such freestanding claim as 
a "claim for an earlier effective date."  Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  A final decision can 
only be overcome by a request for revision based on clear and 
unmistakable error or by a request to reopen based upon new 
and material evidence.  See 38 U.S.C.A. §§ 5108, 5109A (West 
2002); 38 C.F.R. §§ 3.105(a), 3.156(a) (2009).  Because the 
proper effective date for an award of service connection 
based on a claim to reopen can be no earlier than the date on 
which that claim was received, only a request for revision 
premised on clear and unmistakable error could result in the 
assignment of an earlier effective date.  See 38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) (2009); 
Leonard v. Nicholson, 405 F.3d 1333 (2005).  In view of the 
Veteran's claim and the issue that was developed, the Board 
finds no allegation of fact or law upon which relief may be 
granted.  To find otherwise, the Board would err in 
entertaining an improper "claim" without imposing the 
strictures of finality.  Rudd, 20 Vet. App. at 300.  
Accordingly, the Veteran's claim on appeal must be denied as 
legally insufficient.  38 U.S.C.A. § 7105(d)(5).


ORDER

The appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


